            Case 8:19-cv-03346-PJM Document 82 Filed 08/23/21 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                   SOUTHERN DIVISION


 HIAS, Inc., et al.,

                       Plaintiffs,
                                                                 No. 8:19-cv-3346-PJM
                 v.

 Joseph R. Biden, Jr., in his official capacity as
 President of the United States, et al.,

                      Defendants.


        PLAINTIFFS’ CONSENT MOTION TO LIFT STAY OF PROCEEDINGS
              AND FOR LEAVE TO FILE JOINT STATUS REPORT

       1.       Plaintiffs, HIAS, Inc., Church World Service, Inc., and Lutheran Immigration and

Refugee Service, Inc., by and through their undersigned counsel, (hereafter, Plaintiffs), hereby

respectfully request that this Court lift the stay entered on February 14, 2020 (ECF No. 79) and

give leave for the parties to submit a joint status report within thirty (30) days of the resolution of

this motion. The parties have conferred and Defendants consent to this motion.

       2.       At the request of Defendants, this Court entered a stay of the proceedings pending

final resolution of Defendants’ appeal from this Court’s Order granting Plaintiffs’ motion for a

preliminary injunction.

       3.       On January 8, 2021, the United States Court of Appeals for the Fourth Circuit

entered judgement (ECF. No. 80), affirming this Court’s Order enjoining Executive Order

13,888 (the “Executive Order”) and the funding notice implementing the Executive Order. The

judgment took effect upon issuance of the Fourth Circuit’s mandate on March 2, 2021 (ECF. No.

81).
            Case 8:19-cv-03346-PJM Document 82 Filed 08/23/21 Page 2 of 2



       4.       Plaintiffs now respectfully request that the Court lift the stay and give the parties

leave to submit a joint status report within thirty days of the resolution of this motion.



Date: August 23, 2021



            Respectfully Submitted,



            /s/ Melissa S. Keaney
            Melissa S. Keaney*                              Linda Evarts*
            International Refugee Assistance Project        Kathryn Austin*
            PO Box 2291                                     Mariko Hirose*
            Fair Oaks, CA 95628                             International Refugee Assistance Project
            mkeaney@refugeerights.org                       One Battery Park Plaza 4th Floor
            (916) 546-6125                                  New York, NY 10004
                                                            levarts@refugeerights.org
                                                            kaustin@refugeerights.org
            Justin B. Cox (Bar No. 17550)                   mhirose@refugeerights.org
            International Refugee Assistance Project        (516) 701-4620
            PO Box 170208
            Atlanta, GA 30317
            jcox@refugeerights.org
            (516) 701-4233




                                                            * Appearing Pro Hac Vice




                                                  2
